DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: End of line 5, ADD “wherein,”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  End of line 16 ADD “and”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  End of line 4, ADD “wherein,”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  End of line 10, ADD “and”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the home bus system (HBS) protocol" on beginning of line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 cites the limitation "the reception of a first level” on line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 cites the limitation "the reception of a second level” on line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 cites the limitation "the magnitude of the first current” on line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 cites the limitation "the magnitude of the second current” on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 are rejected under 112(b) as well as being depended on base rejected claim 1.
Allowable Subject Matter
Claims 1-10 are allowable in case all 112 rejections indicated above are resolved.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “the first level being low, the second level being high, the third level being low, the fourth level being high, the capacitor configured to eliminate any adverse effect of noise in a transmitted signal and to be self-adaptive to signals transmitted at different clock rates”, structurally and functionally interconnected with other limitation, in the manner as cited in the claim and dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is (571)272-1807. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAM T MAI/Primary Examiner, Art Unit 2845